DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,215,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations (please see 112(b) section below regarding interpretation of the indefinite limitations) would be infringed if the reference claims were infringed.

Regarding independent claim 1:
-a reactor configured to receive a test sample 
(reference claim 1)
- a density trap in fluid communication with the reactor 
	(reference claim 1)

(reference claim 1)
-the boundary changes position based on a characteristic of the test sample
	(reference claim 5)

	Regarding independent claim 20 (please note that instant claim 20 is to a method and the reference claims are recited structurally. Use of the method will imply the structure and as such cause “possible harassment by multiple assignees”):
-placing the test sample in a reactor; 
	(reference claim 1)
-filling the reactor and a first fluid line with a first fluid, wherein the first fluid line is in fluid communication with the reactor and leads at least partially into a density trap; pumping a second fluid through a second fluid line and at least partially into the density trap, wherein the second fluid is immiscible with the first fluid and forms an immiscible fluid boundary when it contacts the first fluid within the density trap; 
	(reference claims 1-5)
-applying pressure to the second fluid to pressurize the second fluid, the first fluid, and the test sample; and 
	(reference claims 1-4)
-heating the reactor and the test sample through a range of temperatures
	(reference claim 6)

Regarding the additional limitations of dependent claims 2-19:

Pump primed in reference claims 2 and 3
Pressurized first fluid in reference claim 4
Heater in reference claim 1
Rate of change of the fluid boundary represents glass transition temperature in reference claim 7
Computer with instruction set in reference claim 8
Liquid metal/hydraulic fluid in reference claim 10
Galinstan in reference claim 11
Valve configuration in reference claim 13
Valve control in reference claim 14
Argon tank and valve control in reference claim 15
Pressure measurement device in reference claim 18

As above, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations (please see 112(b) section below regarding interpretation of the indefinite limitations) would be infringed if the reference claims were infringed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the fluid trap" in line 4. There is insufficient antecedent basis for this limitation in the claim. 
It is unclear if the fluid trap and the density trap are the same structure. 
For purpose of examination and as best understood based on the specification (see [0006] of instant US publication 20190178826) the fluid and density trap will be considered the same structure as the terms appear to be used interchangeably and multiple traps are not shown in the drawings (see figs. 1 and 3).
However, positive in claim recitation and clarification of the meets and bounds applicant intends to claim is required.

Further, claim 17 recites the limitation "the pressure trap" in line 3. There is insufficient antecedent basis for this limitation in the claim. 
It is unclear if the fluid trap, density trap and the pressure trap are the same structure. 
For purpose of examination and as best understood based on the specification (see [0006] of instant US publication 20190178826) the fluid, pressure and density trap will be considered the same structure as the terms appear to be used interchangeably and multiple traps are not shown in the drawings (see figs. 1 and 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 20030046024; hereinafter Duncan) in view of Loenen (US 2872298 A).

Regarding claim 1, Duncan teaches a dilatometer system (abstract; fig. 1) for measuring a test sample (“sample”; see fig. 1), comprising: 

[structure] in fluid communication with the reactor (see fig. 1 showing fluid communication from the pump to the heated vessel/reactor).
Duncan does not directly and specifically teach regarding a density trap and an immiscible fluid boundary in the fluid trap (see 112(b) section above for interpretation of this limitation), wherein a position of the immiscible fluid boundary within the density trap changes based on the characteristic of the test sample.
However, Loenen teaches a liquid trap (22; see figure; see col. 8, lines 7-11) which has liquid which is immiscible (col. 7, line 49 – col. 8, line 11) which changes pressure placed on a valve (col. 7, line 49 – col. 8, line 11; see figure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dilatometer conduit of Duncan with the specific knowledge of using the conduit having a trap for use with immiscible liquids in order to transfer pressures of Loenen. This is because the knowledge of using liquids in a trap which are immiscible to transfer pressure allows for controlling the output of the pressure (col. 7, line 49 – col. 8, line 11; see figure). This is important in order to produce a more reliable and accurate device.

Regarding claim 2, Duncan does not directly and specifically teach that the density trap is a P-type of trap.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dilatometer conduit of Duncan with the specific knowledge of using the conduit having a “P” type trap for use with immiscible liquids in order to transfer pressures of Loenen. This is because the knowledge of using liquids in a trap which are immiscible to transfer pressure allows for controlling the output of the pressure (col. 7, line 49 – col. 8, line 11; see figure). This is important in order to produce a more reliable and accurate device.

Regarding claim 3, Duncan teaches a first fluid selectively filling the reactor (see confining fluid of fig. 1).
 Duncan does not directly and specifically teach the first fluid selectively filling a portion of the density trap; and a second fluid selectively filling a portion of the density trap; wherein the first fluid and the second fluid are immiscible with each other and selectively form the immiscible fluid boundary in the density trap.
However, Loenen teaches a liquid trap (22; see figure; see col. 8, lines 7-11) which has liquid which is immiscible (col. 7, line 49 – col. 8, line 11) which changes pressure placed on a valve (col. 7, line 49 – col. 8, line 11; see figure) and may be in a “P” or “U” shape (see figure) where the two liquids which are immiscible are in the trap (see col. 8, lines 7-11; see figure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dilatometer conduit of Duncan with the 

Regarding claim 4, Duncan teaches that the second fluid is positioned to prime a pump that is in fluid communication (see fig. 1 showing that the fluid which is pumped by the pump is in communication with the conduit to the reactor/heated pressure vessel).
Duncan does not directly and specifically teach the density trap.
However, Loenen teaches a liquid trap (22; see figure; see col. 8, lines 7-11) which has liquid which is immiscible (col. 7, line 49 – col. 8, line 11) which changes pressure placed on a valve (col. 7, line 49 – col. 8, line 11; see figure) and may be in a “P” or “U” shape (see figure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dilatometer conduit of Duncan with the specific knowledge of using the conduit having a “P” type trap for use with immiscible liquids in order to transfer pressures of Loenen. This is because the knowledge of using liquids in a trap which are immiscible to transfer pressure allows for controlling the output of the pressure (col. 7, line 49 – col. 8, line 11; see figure). This is important in order to produce a more reliable and accurate device.

claim 5, Duncan teaches that a pump in fluid communication selectively pressurizes the second fluid directly, wherein the second fluid pressurizes the first fluid and the test sample (see fig. 1 showing this configuration via the bellows).
Duncan does not directly and specifically teach the density trap.
However, Loenen teaches a liquid trap (22; see figure; see col. 8, lines 7-11) which has liquid which is immiscible (col. 7, line 49 – col. 8, line 11) which changes pressure placed on a valve (col. 7, line 49 – col. 8, line 11; see figure) and may be in a “P” or “U” shape (see figure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dilatometer conduit of Duncan with the specific knowledge of using the conduit having a “P” type trap for use with immiscible liquids in order to transfer pressures of Loenen. This is because the knowledge of using liquids in a trap which are immiscible to transfer pressure allows for controlling the output of the pressure (col. 7, line 49 – col. 8, line 11; see figure). This is important in order to produce a more reliable and accurate device.

Regarding claim 6, Duncan teaches that a heater that selectively heats the first fluid (see fig. 1 showing that the heater is positioned to heat the first fluid – i.e. “confining fluid” shown in fig. 1).

Regarding claim 7, Duncan teaches that the heater is configured to heat at least the first fluid in the reactor and the test sample over a range of temperatures (see fig. 1 showing that the heater is positioned to heat the first fluid and the sample(s) – i.e. “confining fluid” and “sample” 

Regarding claim 20, Duncan teaches a method for measuring a characteristic of a test sample (abstract; fig. 1, “sample”), comprising: 
placing the test sample in a reactor (at least the pressure vessel heated by the heater and associated components; see fig. 1 1 showing that the sample is placed within the reactor/heated pressure vessel); 
filling the reactor with a first fluid, wherein the first fluid line is in fluid communication with the reactor; 
pumping (by the pump; see fig. 1) a second fluid (the working fluid being pumped by the pump to the bellows; see fig. 1) through a second fluid line (at least the line leading between the pump and bellows; see fig. 1) and applying pressure to the second fluid to pressurize the second fluid (via at least the pump; see fig. 1), the first fluid, and the test sample (see fig. 1 showing that pressurizing the first fluid will pressurize via the bellows both the first fluid and the sample(s)); and 
heating the reactor and the test sample (via the heater; see fig. 1) through a range of temperatures ([0002] teaches that the characterization may be of a thermal response which requires some change – i.e. a range of temperatures).
Duncan does not directly and specifically teach regarding filling a first fluid line with the first fluid; the first fluid line leads at least partially into a density trap; pumping a second fluid at least partially into the density trap, wherein the second fluid is immiscible with the first fluid and forms an immiscible fluid boundary when it contacts the first fluid within the density trap. 

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dilatometer conduit of Duncan with the specific knowledge of using the conduit having a trap for use with immiscible liquids in order to transfer pressures of Loenen. This is because the knowledge of using liquids in a trap which are immiscible to transfer pressure allows for controlling the output of the pressure (col. 7, line 49 – col. 8, line 11; see figure). This is important in order to produce a more reliable and accurate device.

Allowable Subject Matter
Claims 8-19 would be allowable if the rejection for double patenting are overcome and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Duncan et al. (US 20030046024) and Loenen (US 2872298 A), fail to specifically teach the invention as claimed. The specific limitations of claims 1 and 3 when combined with the limitations of claims 8, 9, 11, 13, 17, and/or 18 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 8-19. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855